DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-13, 15-16, 21-22, 24-28, 30-32 and 34 are canceled.
Claims 14, 17-20, 23, 29, 33, and 35-36 are under examination.

Priority
Applicant’s Arguments: On page 3 of the Office Action, the Examiner contends that priority application EP 15192446.1 (the ‘446 Application) fails to provide adequate support and/or enablement under 35 U.S.C. § 112 because the priority document provides no more detail over the claims and does not fully enable or adequately describe the instant claims. The Examiner then states that the U.S. effective filing date of the instant claims under examination is set at October 31, 2016 (i.e. the filing date of PCT Application PCT/EP2016/076244, which claims priority to the ‘446 Application). Applicant respectfully disagrees.
The ‘446 Application, filed on October 30, 2015 and to which the instant application ultimately claims priority, provides adequate support and enablement under 35 U.S.C. § 112 for the instant claims, and therefore the effective filing date of the instant claims should be October 30, 2015.
 A is an Immunoligand targeting Receptor tyrosine kinase-like orphan receptor-1 (ROR1), L is a linker,T is a toxin and in which n and m are integers between >1 and <10 (see, e.g., page 5 and claim 7). Further, the ‘446 Application describes embodiments where the immunoligand is a humanized anti-ROR1 antibody (pages 2, 5, and claim 8) and the toxin is a PNU-derived anthracycline (page 9 and claim 14). Moreover, the ‘446 Application provides methods of preparing Immunoligand-Drug Conjugates as currently claimed (see, e.g., pages 11-20 and Figures 7 and 8). Thus, the instant claims are adequately supported and enabled by the ‘446 Application, and therefore the effective filing date of the instant claims should be October 30, 2015.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered.
All active claims save claim 36 are now enabled and described by the instant disclosure.  However, claim 36 still fails the enablement requirement as discussed below.  In addition, not all active claims are taught in the foreign priority document.  The claims that do receive priority to the priority document are: 14, 17, 19-20, and 23.  Claim 18 sequence LPXSGn is not taught in the foreign priority document.  The composition of claim 29 is not taught in the priority document.  The elected antibody species of claims 33, 35, and 36 are also not taught in the priority document.  Thus, these claims only receive the PCT date of 10/31/2016 as U.S. effective filing date.  

Objections Withdrawn
Drawings
The objection to the drawings is withdrawn in view of Applicant’s amendments. 

Specification
The objection to the disclosure for an embedded hyperlink is withdrawn in view of Applicant’s amendments.  

The objection to the specification for use of the terms STREP-TAG (Pg. 16), BIACORE (Pg. 31), and TWEEN (Pg. 33) is withdrawn in view of Applicant’s amendments.  

Claim Objections
The objection to claims 14-15, 17, 20-21, and 36 for bullet points is withdrawn in view of Applicant’s amendments.   
The objection to claim 15 is withdrawn in view of Applicant’s amendments. 
The objection to claim 18 is withdrawn in view of Applicant’s amendments.  
The objection to claim 22 is withdrawn in view of Applicant’s amendments.  

Objections Maintained
Specification
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) 
The sequences in need of sequence identifiers can be found on page 15 (8 sequences).  A single sequence on page 15 still lacks a sequence identifier and so this objection must stand.  Applicant’s reply only states that sequence identifiers were added.  This objection stands.  

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 14-15, 17-23, 29, and 33-36 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, for lack of enablement with respect to use of complete CDR sets is withdrawn in view of Applicant’s amendments.  


The rejection of claims 15, 19-23, and 34 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments. 

Claim Rejections - 35 USC § 102
The rejection of claims 14-15, 17, 19, 21-22, and 29 under 35 U.S.C. 102a1 as being anticipated by Rohlff (US2013/0251723, published 09/26/2013) is withdrawn in view of Applicant’s amendments.

Claim Rejections - Improper Markush Grouping
The rejection of claims 33-36 on the judicially-created basis that they contain an improper Markush grouping of alternatives is withdrawn in view of Applicant’s amendments.  

Claim Rejections - 35 USC § 103
The rejection of claims 14-15, 17-23, and 29 under 35 U.S.C. 103 as being unpatentable over Rohlff (US2013/0251723, published 09/26/2013), in view of Guimaraes (US2013/0122043, published 05/16/2013), and Heindl (US2017/0314055, priority to 12/17/2014) is withdrawn in view of Applicant’s amendments. 


Rejections Maintained
Claim Rejections - 35 USC § 112
Claims 14, 17-18, 29, 33, and 35-36 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Applicant’s Arguments:  Claims 14, 15, 17-23, 29, and 33-36 are rejected under § 112(b) as allegedly being indefinite.
Claims 15, 21, 22, and 34 are cancelled herein, thus rendering moot their rejection.
Claim 14 is allegedly indefinite because the claim recites a protein formula, but it is not clear if the formula is written N- to C- terminus or vice versa, and thus all claims that fail to clarify this contain multiple structural interpretations rendering the claim indefinite.
While not necessarily agreeing with the Examiner, but in an earnest effort to advance prosecution, Applicant has amended claim 18, which recites amino acid sequences, to recite “N-terminal to C-terminal,” and respectfully submits that this amendment serves to address the rejection.

The recitation of humanized form of the antibodies of claim 36 is not indefinite because one of ordinary skill in the art would understand the metes and bounds of the claim in view of the instant specification. Based on the definition of humanized antibodies on page 4 of the instant specification, one of ordinary skill in the art would understand that antibodies huR12-4, huR12-7, huR12-l 1, and huR12-16 are humanized and thus substantially all of the CDR regions are of non-human origin, while substantially all of the FR regions correspond to those of a human immunoglobulin sequence. Further, one of ordinary skill in the art would understand that in the antibody derived from a rabbit anti ROR antibody mAb R12, substantially all of the CDR regions are of non-human origin (i.e. rabbit), while substantially all of the FR regions correspond to those of a human immunoglobulin sequence. Accordingly, the claim is not indefinite.
Based at least upon the above, Applicant respectfully requests reconsideration and withdrawal of this rejection.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive with respect to the issues below.
Applicant states that amendment of claim 18 to recite the directionality of the peptides therein solves the issue of indefiniteness with respect to the formula of claim 14 and all claims rejected above.  However, this does not address the issue of the formula.  First of all, claim 18 was not the only claim rejected with this issue.  Second, knowing the 
With respect to claim 36, this claim further stands rejected for the reasons of record.  Applicant argues that the humanized variants recited by clone name are clear.  However, the claim is not drawn only to these variants but also to a humanized anti-ROR1 antibody derived from a rabbit anti-ROR antibody R12.  In this embodiment, as previously discussed, it is still not clear if the CDRs of the humanized variant are the same as R12 or if they can be mutated.  The presence of multiple interpretations renders the claim indefinite.  Substantially all CDRs being of non-human origin does not clarify if the CDRs are mutated or not, said mutants also being of non-human origin such as mutant rabbit CDRs.  Thus, Applicant’s amendments to this claim do not clarify this issue and the claim remains rejected here for this reason also.  

Claim 36 remains rejected under 35 U.S.C. § 112, first paragraph, because the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention, because the specification does not provide evidence that the claimed biological materials are (1) known and readily available to the public; (2) reproducible from the written description.
Applicant’s Arguments:  Claim 36 is rejected under 35 U.S.C. § 112(a) for allegedly lacking written description. The Examiner alleges that it is unclear if a cell line which produces an antibody having the exact chemical identity of the anti-RORl antibody 
The instant specification discloses methods for humanizing R12 (see, e.g., page 23, lines 13-19) and therefore based on the disclosure, one of ordinary skill in the art would understand the structure of R12 and humanized forms thereof, including huR12-7. Moreover, the instant specification describes methods of preparing humanized R12 clones and parental mAb R12 (see, e.g., page 24, lines 4-20). The instant specification also provides sequences for the CDRs, light chain variable regions, and heavy chain variable regions of R12 and huR12-7 (see “Sequences” on pages 42-43). Accordingly, claim 36 satisfies the written description requirement.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive with respect to HuR12-7.
This antibody clone is more than just its variable regions.  The exact chemical identity of the entire antibody must be reproducible without undue experimentation.  This includes the exact structure of the constant regions as well.  Thus, knowledge of the sequences of its VH and VL region is insufficient to enable reproduction of the entirety of the exact clone.  Therefore, this rejection must stand.  

New Objections
Claim Objections
Claim 36 is objected to because of the following informalities:  ROR antibody mAb R12 should be changed to ROR1 antibody mAb R12 for consistency in the claim set

Claim 33 is objected to for containing an extra period.
Claim 14 is objected for containing two (a) limitations.
Appropriate correction is required.

New Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 17-20, 23, 29, 33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Rohlff (US2013/0251723, published 09/26/2013, previously cited), in view of Guimaraes (US2013/0122043, published 05/16/2013, previously cited), Heindl .
Applicant’s Arguments Pertinent to New Ground of Rejection:  Claims 14, 15, 17-23, and 29 are rejected under 35 U.S.C. § 103 as allegedly being obvious over Rohiff in view of Guimaraes (US 2013/0122043) and Heindl (US 2017/0314055). The Examiner acknowledges that Rohiff does not teach conjugation of its antibodies via sortase reaction to the toxin, but contends that Guimarares presents a method for site-specific conjugating of antibodies to a label, which can be a toxin, and Heindl teaches a similar method for producing a conjugate using a polypeptide comprising LPXTG and a peptide that has an oligoglycine such as Glys on its N-terminus. The Examiner concludes that it would have been obvious to conjugate the anti-RORl antibody of Rohiff to any desired toxin via the sortase reaction of both Guimaraes and Heindl. Applicant respectfully disagrees.
Claims 15 and 21 are cancelled herein, thus rendering moot their rejection.
None of Rolhiff, Guimaraes, or Heindl, either alone or in combination, teach or suggest the claimed Immunoligand-Drug Conjugate. For example, nowhere do any of Rolhiff, Guimaraes, or Heindl teach or suggest an Immunoligand-Drug Conjugate having the general formula A-(L)n-(T)m, in which A is an Receptor tyrosine kinase-like orphan receptor-1 (ROR-1) humanized antibody, L is a linker, T is a PNU-derived anthracycline, and in which n and m are integers between >1 and <10.
Furthermore, based on the disclosures of the cited references one of ordinary skill in the art would not have reasonably expected that humanized anti-ROR-1 antibodies derived from parental monoclonal antibodies to have the same binding affinity to the e.g., page 5, lines 6-11 of the as-filed specification). Binding data of a panel of various respective humanized antibodies, such as humanized ROR1 antibodies, were exactly determined, as evidenced in the experimental section of the as-filed specification and, inter alia, on pages 44 and 45 and in Tables 1 and 2.
None of the cited references provide any affinity data or humanized anti-RORl antibodies that would have taught or suggested that humanized anti-RORl antibodies, and Immunoligand-Drug Conjugates comprising same, would exhibit these unexpected properties. Rohiff does not provide any binding affinity of any humanized anti-RORl antibodies. Although Example 7 of Rohiff discloses a protocol for flow cytometry, and mentions Fig. 36a and 36b as showing results of the flow cytometry analysis allegedly “demonstrating that chimeric and humanized ROR1-A1 antibodies bound effectively to the cell-surface human ROR1.” However, Figs. 36a and 36b do not exist in Rohiff. In addition, as would be understood by one of ordinary skill in the art at the time of the invention, cytometry can at best be regarded as a crude comparative (qualitative) method, but is not suited for quantitative binding affinity measurements, in contrast to, e.g, surface plasmon resonance (SPR)-based studies, such as those described in the instant specification.
In addition, avidity plays a huge role in this context. Using flow cytometry in binding assays with monoclonal antibodies means binding is bivalent. In SPR method, usually i.e., binding is monovalent. This is a huge difference, and binding strength is overestimated in a FACS-based assay, as would be understood by one of ordinary skill in the art.
Furthermore, Example 10 of Rohiff discloses a protocol for an internalization assay, and mentions Figs. 40 and 41 as showing that “the anti-RORl chimeric and humanised monoclonal antibodies were efficiently internalized.” However, Figs. 40 and 41 do not exist in Rohiff either. In addition, internalization assays are not at all suited for quantitative binding affinity measurements either. Antibodies can have high binding affinities, but often are not internalized, or only with low efficiency, or vice versa.
Similar as with flow cytometry, internalization assay is a cell based assay involving bivalent binding, and as such is not suitable to deduce quantitative binding affinity information. Further, internalization depends on more than mere binding strength. An antibody can bind with high affinity but not internalize well due to competition with a ligand. Further, the specific epitope recognized is important for what happens with the target/antibody complex and how efficiently it internalizes.
Finally, sequence comparisons of the humanized antibodies (SEQ ID Nos. 268, 269, 270, 271) with other antibody species are not provided in Rohiff.
Neither Guimaraes nor Heindl, either alone or in combination, cure the deficiencies of Rohiff. Nowhere do either Guimaraes or Heindl teach or suggest Immunoligand-Drug Conjugates as currently claimed, nor do the references teach or suggest humanized antibodies of any kind or a PNU-derived Anthracycline, let alone an Immunoligand-Drug Conjugate having the general formula A-(L)n-(T)m, in which A is an Receptor tyrosine 
Based at least upon the above, Applicant respectfully requests reconsideration and withdrawal of this rejection.
Claims 33, 34, and 36 are rejected under 35 U.S.C. § 103 as allegedly being obvious over Rohiff in view of Guimaraes and Heindl and further in view of Rader (WO 2012075158). The Examiner acknowledges that none of Rohiff, Guimaraes, or Heindl teach anti-RORl antibodies comprising the CDRs of R12, the elected antibody species CDR source. The Examiner alleges that Rader teaches antibodies that bind human ROR1, including the R12 antibody, and therefore it would have been obvious to use the anti-RORl antibody of Rader to make the sortase-prepared antibody conjugate.
Claim 34 is cancelled herein, thus rendering its rejection moot.
The deficiencies of Rohiff, Guimaraes, and Heindl are discussed elsewhere herein, and for the sake of brevity are not repeated here. Briefly, none of Rohiff, Guimaraes, or Heindl, either alone or in combination, teach or suggest an Immunoligand-Drug Conjugate having the general formula A-(L)n-(T)m, in which A is an Receptor tyrosine kinase-like orphan receptor-1 (ROR-1) humanized antibody, L is a linker, T is a PNU-derived anthracycline, and in which n and m are integers between >1 and <10.
Rader does not cure the deficiencies of Rohiff, Guimaraes, and Heindl. Nowhere does Rader teach or suggest the claimed Immunoligand-Drug Conjugates. Instead, Rader relates largely to rabbit antibodies. However, nowhere does Rader disclose any affinity data on humanized anti-RORl antibodies. Therefore, the unexpected properties exhibited by the Immunoligand-Drug Conjugates and humanized anti-RORl antibodies 
Based at least upon the above, Applicant respectfully requests reconsideration and withdrawal of this rejection.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive in view of the new rejection below.  
Applicant argues that none of Rolhiff, Guimaraes, or Heindl teaches the antibody conjugate of claim 14 such as one having the PNU-derived anthracycline.  This is addressed in the rejection below and the combined teachings therein do render obvious such a conjugate as discussed infra.
Applicant then argues that their humanized antibodies have improved affinity or equal affinity to the parent molecule and this would not have been expected by one of ordinary skill in this art.  Assuming arguendo this is the case, it must be stated that none of the claims above are drawn only to antibodies comprising the humanized domains made by Applicant with said unexpected results.  Therefore, the claims are not commensurate in scope with said results and this argument fails to obviate the new rejection here.
Furthermore, not all humanized variants show equal binding or better binding compared to R12. See Table 2.  Rather, some such as HuR12-17 do not show a statistically different KD based on the reported Chi squared value.  Table 1 shows that humanized variants of 2A2 and R11 are not improved with respect to KD compared to their parents. This further supports Applicant’s own conclusion that the properties of just 
Applicant then states that avidity plays a role in these binding improvements.  The examiner agrees.  Therefore, one of ordinary skill in this art can simply add more humanized anti-ROR1 binding domains to the recited antibody conjugate.  Indeed, the transitional phrase of the instant claims is open.  This will increase avidity and lead to a lower KD, even one that may be lower than the parent molecule.  Since the claims allow for such conjugates, conjugates with lower KD than parent molecules are actually not surprising and so for this reason also Applicant’s argument cannot be found persuasive.
It must also be noted that Rader provides the CDRs of the antibodies of Table 2 which have improved affinity after humanization.  Therefore, the prior art is enabled to find humanized antibodies of the affinity found by Applicant.  Rader is used in the new ground of rejection below.  
Finally, Applicant’s arguments attack references individually.  However, here it is the combined teachings of the art that render the claims obvious and so arguments over single references as above not teaching the full invention are not found persuasive.
Taken together, none of Applicant’s arguments are persuasive and the new ground of rejection necessitated by Applicant’s amendment is made here.
New Ground of Rejection: Rohlff teaches conjugates of anti-ROR1 antibody with toxins such as maytansinoids (0133).  The anti-ROR1 antibodies can be conjugated to a drug via a linker (0128 and 0157).  The drug can be a toxin (0129).  The drug can be an anthracyclin (0130).  A peptide linker can be used with 3 or more amino acids (0164).  
Their antibodies/conjugates can be used to treat cancer (Abstract and 0025).
Rohlff notes that it is unpredictable the level of drug conjugation achieved via some methods such as cysteine conjugation (0128).  
Rohlff does not teach conjugation of their antibodies via sortase reaction to the toxin.
Guimaraes teaches methods useful for site-specific modification of proteins and multi-chain proteins (0003).  Figure 2 teaches sortase conjugation of a label to a protein.  There, it is clear that a C-terminal LPXTG motif is attached to the protein of interest to be tagged and an N-terminal 5xglycine motif is attached to the label of interest. Sortase induces site specific conjugation of the label to the C-terminus of the protein of interest (Figure 2).  They state that an antibody can be attached to the target protein and is a compound of interest (0115).  Also, toxins are modified by their compounds of interest (Abstract).  
Thus, Guimaraes presents a method for site-specific conjugation of antibodies to a label, which can clearly be a toxin.
Heindl teaches a similar method for producing a conjugate using a polypeptide comprising LPXTG and a peptide that has an oligoglycine such as Gly5 on its N-terminus (Abstract).  They teach that the sortase motif LPXTG can be comprised in a therapeutic agent and a peptide that binds a target (0090).  Such a therapeutic agent includes antibodies (0091-0092).  The conjugation can use an intervening linker (0090).  Their conjugates can be used to treat cancer (0093).  They provide an example in which C-
Taken all together, it would have been obvious to one of ordinary skill in this art before the filing of the instant application to conjugate the anti-ROR1 antibody of Rohlff to any desired toxin, such as those of Rohlff above, via the sortase reaction of both Guimaraes and Heindl.  This would obviously be through placing LPXTG as the C-terminus of the Fc region of the antibody and a polyglycine such as Gly5 at the N-terminus of the toxin peptide.  Toxins that are not peptides can obviously be conjugated  the same way with Gly5 at either end.  This method provides the advantage of site-specific conjugation.  Therefore, one of skill knows how many toxin molecules will be conjugated to each antibody and where.  This removes uncertainty about the toxin load of each antibody preparation, as well as conjugations occurring at sites that would disrupt antibody function such as at lysines or cysteines.  These are clear advantages to one of ordinary skill in this art.
With respect to claim 18, the linker will be that shown in Figure 2 of Guimaraes LPXTG5.    
They do not teach an anti-ROR1 antibody comprising the CDRs of R12, the elected antibody species CDR source.
This deficiency is remedied by Rader who teaches antibodies that bind human ROR1 (Abstract) including the R12 antibody (0019).  It functions as shown in Table 1 and 0088.  It is a rabbit antibody (0089).  It comprises the VH and VL of SEQ ID Nos. 4 and 3 respectively (claims 1 and 14 and Figure 2).    These comprise the VL and VH CDRs of instant claims above.  Their antibody can be humanized (0048). 

None of the references above teach use of a PNU-derived anthracyclin such as PNU-159682.  However, this agent was known in the prior art and the deficiency of the other references is therefore cured by Cohen.
Cohen teaches antibody drug conjugates in which one or more nemorubicin metabolite or analog drug moieties are covalently attached by a linker to an antibody which binds to tumor associated antigens, said conjugate being useful in methods of treating cancer (Abstract).  They teach that one such metabolite is PNU-159682 which was more cytotoxic than nemorubicin and doxorubicin in vitro and showed efficacy in in vivo tumor models (0009).   This agent was used in antibody conjugations as in their example 3 (00410) and 4 (00413).  
Taken all together, it would have been obvious to one of ordinary skill in this art to use as the anthracyclin in the obvious conjugate supra PNU-159682 for the advantage of choosing and using a highly efficacious toxin in the preparation of the anti-cancer antibody drug conjugate above.  Such advantage would facilitate the conjugates use in cancer treatment as it would better kill cancer cells in the patient.  Furthermore, the mere substitution of the anthracyclin of Rohlff with PNU-159682 amounts to substitution of one known toxin for another to achieve expected results, a functional immunotoxin for cancer therapy.  
The combined teachings of the art thus clearly render the claims above obvious. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Allen/Primary Examiner, Art Unit 1642